Case 20-12226-JDW    Doc 48    Filed 03/26/21 Entered 03/26/21 14:44:21   Desc Main
                              Document      Page 1 of 3



               IN THE UNITED STATES BANKRUPTCY COURT
              FOR THE NORTHERN DISTRICT OF MISSISSIPPI

IN RE: CHARLES DALLAS HUNSUCKER                    CASE NO: 20-12226-JDW
       DEBTOR                                      CHAPTER 13


                    RESPONSE TO OBJECTION TO CLAIM
                              (doc. no. 47)


      COMES NOW, the claimant, Amy Hunsucker, through her attorney of

record, and files this Response to the Objection to Allowance of Claim 9 (doc. no.

47) and states as follows:

      1.    Debtor states in his objection that the amended claim is for child

support arrearage. This is not correct. The claim is for a domestic support

obligation. Part 2.8. of the proof of claim titled “What is the basis of the claim?”

clearly lists “Domestic Support Obligation” as the basis for the claim.

      2.    Debtor states in his objection that “he is not justly nor truly indebted

to said claimant in this amount.” According to debtor’s sworn schedules he owed

Ms. Hunsucker a total of $49,795.00, comprising $6,000.00 of child support

arrearage through July 2020 and $43,795.00 mislabeled as “Division of property

in divorce judgement” on Schedule F. The difference of $1,000.00 is due to

debtor’s error in calculating his pre-petition child support arrearage as will be

shown at a hearing on this objection.

      3.    The total debt owed on the date this case was filed to Ms. Hunsucker

by debtor was $50,795.00.

      4.    This total debt is a domestic support obligation as that term is defined
Case 20-12226-JDW    Doc 48    Filed 03/26/21 Entered 03/26/21 14:44:21   Desc Main
                              Document      Page 2 of 3



at 11 U.S.C. §101(14A) and is entitled to priority pursuant to 11 U.S.C. §507(a).

As a result this debt should be paid in full through the debtor’s plan.

      5.    Ms. Hunsucker will prove the total debt is a domestic support

obligation by applying the facts to the analysis provided by this Court in

Humphries v. Rogers (In re Humphries), 516 B.R. 856 (Bankr.N.D.Miss.2014) while

citing In re Sheffield, 349 B.R. 484 (Bankr.N.D.Miss.2006) along with the later

analysis provided by Honorable Selene Maddox in Potts v. Potts (In re Potts) A.P.

No. 18-01052 (Bankr.N.D.Miss.2020).

      6.    After a full hearing on the issues and consideration of the many

factors provided in the above referenced cases the debt owed to Ms. Hunsucker

should be deemed a domestic support obligation and treated accordingly.

      WHEREFORE, the claimant, Amy Hunsucker, requests this Court overrule

the objection to claim and enter an order declaring the total amount owed be

deemed a domestic support obligation and treated accordingly.

      DATED: March 26, 2021

                                            Respectfully submitted,

                                            _____/s/William L. Fava_____
                                            WILLIAM L. FAVA (MSB# 101348)
                                            Attorney at Law
Case 20-12226-JDW    Doc 48    Filed 03/26/21 Entered 03/26/21 14:44:21      Desc Main
                              Document      Page 3 of 3




                           CERTIFICATE OF SERVICE

      I, William L. Fava, attorney for the above listed party, do hereby certify that I

have this day mailed a true and correct copy of the above to the following:

      Locke D. Barkley
      Via ECF at sbeasley@barkley13.com

      U.S. Trustee
      Via ECF at USTPRegion05.AB.ECF@usdoj.gov

      Tracy B. Walsh – Attorney for Debtor
      Via ECF

      SO CERTIFIED, this the 26th day of March 2021.




                                              ______/s/William L. Fava____
                                              WILLIAM L. FAVA

Fava Firm
P.O. Box 783
Southaven, MS 38671
(662) 536-1116
